Case 1:18-cv-08896-VSB Document 13 Filed 10/05/18 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

NEW CONCEPT ENERGY, INC.
Plaintiff,

V.

GUY GENTILE and
MINTBROKER INTERNATIONAL, LTD.

Defendants.

 

Related to:

 

AVALON HOLDINGS CORP.,
Plaintiff,
v.

GUY GENTILE and
MINTBROKER INTERNATIONAL, LTD.

Defendants.

 

 

No. lS-Civ. 8896-VSB

(ECF)

l 8~Civ-7291-VSB

STIPULATION AND ORDER FOR EXTENSION OF TIME

This Stipulation and Order is entered into by and between Plaintiff NeW Concept

Energy, Inc., and Defendants Guy Gentile and MintBroker International, Ltd., through their

respective undersigned counsel:

l. Defendants hereby Waive service of process pursuant to Rule 4 of the Federal Rules

of Civil Procedure, of the Complaint filed in this action on September 28, 2018 (Dkt. No. l), as

re-filed to correct a clerical error on October l, 2018 (Dkt. No. 7).

Case 1:18-cv-08896-VSB Document 13 Filed 10/05/18 Page 2 of 2

2. Defendants shall have until December 27, 2018, to answer, move to dismiss, or

otherwise respond to the Complaint.
3. The parties agree that efficiency Warrants adjudication of this case as “related to”

Avalon Holdz`ngs Corp. v. Gentz'le, No. l:l8~cv-729l, as asserted in the Related Case Statement

filed by Plaintiff at Dkt. No. 3.

4. This Stipulation shall not be deemed a Waiver of any defenses that Defendants may

assert, including, but not limited to, any motion pursuant to Rule 12 of the Federal Rules of Civil

Procedure.

Dated: October 5 , 2018

` Adam FUd
Robert S. Landy
FORD O’BRIEN LLP
575 Fifth Avenue, 17th Floor
NeW York, NY 10017
Tel.: (212) 858-0040
Email: aford@fordobrien.com

rlandy@fordobrien.com

Al‘torneys for Defena'cmls
Guy Gentile and
Ml`mBrOker International, Ltd.

SO ORDERED:

DATED :

 

Miriam Ta\l'ber J

MIRIAM TAUBER LAW PLLC
885 Park Ave. 2A

NeW York, NY 10075

Tel.: (323) 790~4881

Email: miriamtauberlaw@gmail.com

David Lopez, Esq.

LAW OFFICES OF DAVID LOPEZ
PO Box 323, 171 Edge of Woods Rd.
Southampton, NY 11969

Tel.: (631) 287-5520

Email: davidlopezesq@aol.com

Attomeysfor Plaintz`jj”Avalon Holdings Corp.

 

Hon. Vernon S. Broderick, U.S.D.J.

